 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
12
                                                     :   Case No.: 16-11097
13   In re:                                          :
                                                     :   ORDER RE MOTION FOR POST
14   DANIEL & HOLLY SNOW,                            :   CONFIRMATION MODIFICATION OF
                                                     :   AMENDED PLAN
15            Debtor(s).                             :
                                                     :
16                                                   :
                                                     :
17                                                   :
18

19
              THIS MATTER came before the Court on the Debtor(s) motion for post-confirmation

20   approval of the amended plan (“Motion”). The Court has considered the Motion, the records and

21   files it this case, and the oral argurment, if any, and found good cause to grant the Motion.
22            Now, therefore, it it ORDERED that:
23
              1. The amended plan, document number 92 (‘Amended Plan”) shall become the plan,
24
                 pursuant to 11 U.S.C. §1329(b).
25

26                                                                 1904 Wetmore Ave., Suite 200    Neeleman
      Order Re Motion to Modify                                              Everett, WA 98201     Law
                                                                P 425.212.4800 || F 425.212.4802   Group
            2. The terms of the previously entered Order Confirming Chapter 13 Plan shall continue
 1

 2
                to apply except to the extend such terms are inconsistent with the Amended Plan.

 3                                        //END OF ORDER//

 4

 5   Presented by:
     /s/ Thomas D. Neeleman
 6
     Thomas D. Neeleman
 7   WSBA # 33980
     1904 Wetmore Ave., Suite 200
 8   Everett, WA 98201
     Telephone (425) 212-4800
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                              1904 Wetmore Ave., Suite 200    Neeleman
      Order Re Motion to Modify                                           Everett, WA 98201     Law
                                                             P 425.212.4800 || F 425.212.4802   Group
